UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-4612


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANGEL ACEVEDO, a/k/a Angel Rico, a/k/a Angel Acevedo Rico,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-01281-TLW-1)


Submitted:   April 20, 2010                 Decided:   June 11, 2010


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Mackenzie, BARRETT-MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Angel      Acevedo       timely       appeals     from    the    fifty-seven

month sentence imposed following his guilty plea to one count of

possession with intent to distribute, and distribution of, 500

grams or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B) (2006).           Acevedo’s appellate counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that     there    are     no     meritorious          grounds        for    appeal,    but

questioning whether there is conclusive evidence that Acevedo

received ineffective assistance of trial counsel.                            Acevedo has

filed     two    pro     se     supplemental          briefs     raising       the    same

ineffective assistance claims as counsel, as well as claims that

the district court failed to adequately advise him of the weapon

enhancement during the Federal Rule of Criminal Procedure 11

hearing, improperly calculated his offense level and Guidelines

range,    and    violated      his   Sixth        Amendment    rights.       Finding    no

error, we affirm.

            In    the     Anders      brief,        Acevedo     contends       that    his

district    court      counsel:       (1)     did    not    adequately      explain    the

pending charges such that he could make a knowing and voluntary

decision to plead guilty; (2) forced and/or coerced him into

pleading    guilty      by     telling      him      the    Government       would    file

additional charges against him if he did not; and (3) did not

make any objections to the incorrect sentencing range in the

                                              2
Presentence Investigation Report.                   A defendant may raise a claim

of ineffective assistance of counsel “on direct appeal if and

only if it conclusively appears from the record that his counsel

did    not        provide    effective       assistance.”           United      States    v.

Martinez,         136    F.3d   972,     976       (4th   Cir.     1998).        To    prove

ineffective assistance the defendant must show two things:                                (1)

“that counsel’s representation fell below an objective standard

of    reasonableness”           and    (2)     “that       there    is      a   reasonable

probability that, but for counsel’s unprofessional errors, the

result       of      the      proceeding       would       have     been        different.”

Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).                              In the

context of a guilty plea, “the defendant must show that there is

a    reasonable         probability    that,       but    for    counsel’s      errors,    he

would not have pleaded guilty and would have insisted on going

to trial.”           Hill v. Lockhart, 474 U.S. 52, 59 (1985).                            Our

review       of    the      record    reveals       no    conclusive     evidence        that

Acevedo’s          counsel      did    not      provide         effective       assistance.

Therefore, we decline to review Acevedo’s ineffective assistance

of counsel claims on direct appeal.                       We have also reviewed the

additional issues raised in Acevedo’s pro se supplemental briefs

and find them to be without merit.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Acevedo’s conviction and fifty-seven month

                                               3
sentence.    This court requires that counsel inform Acevedo, in

writing,    of   his   right   to   petition   the   Supreme   Court    of   the

United States for further review.              If Acevedo requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on Acevedo.                We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       4